                        UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA

 DAVID M. OATES, Individually and for           Case No. 5:19-CV-01171-SLP
 Others Similarly Situated,
                                                Hon. Scott L. Palk
 v.
                                                FLSA Collective Action
 KINDER MORGAN ENERGY                           Pursuant to § 216(b)
 PARTNERS, LP


             PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Pending before this Court are two motions to intervene, based in large part on

purported arbitration agreements between certain class member inspectors and third-party

vendors: Cleveland Integrity Services, Inc.’s Motion to Intervene [ECF 37] and Kestrel Field

Services, Inc.’s Motion to Intervene [ECF 73] (collectively, the “Motions”). Oates opposes

these Motions, pointing out (1) Plaintiffs are making no claims against the third-party vendors

and (2) the third-party vendors’ arbitration agreements do not apply to claims against Kinder

Morgan, which Kinder Morgan chose to settle in this Court. See ECF 53; ECF 79; ECF 115.

       In response to recent supplements to the Motions, Oates informed this Court of

Magistrate Judge Lenihan’s recent recommendation to deny similar motions to intervene filed

by similar third-party vendors in Robertson v. Enbridge (U.S.) Inc., No. 2:19-CV- 01080-LPL

(W.D. Pa. May 28, 2021). See ECF 129 at 10-11; ECF 130 at 8-9. On June 23, 2021, District

Judge William Stickman IV “thoroughly agree[d]” with Judge Lenihan’s meticulous analysis—

which is equally applicable to this proceeding—and adopted the Report and Recommendation,

thereby denying third-party vendors’ motions to intervene. See Order of Court, attached as

Exhibit 1.
                                           Respectfully submitted,

                                           By:       /s/Taylor A. Jones__________
                                                     Michael A. Josephson
                                                     Texas State Bar No. 24014780
                                                     OK Fed. ID No. 14-145
                                                     Andrew W. Dunlap
                                                     Texas State Bar No. 24078444
                                                     Taylor A. Jones
                                                     Texas State Bar No. 24107823
                                                 JOSEPHSON DUNLAP, LLP
                                                 11 Greenway Plaza, Suite 3050
                                                 Houston, Texas 77046
                                                 713-352-1100 – Telephone
                                                 713-352-3300 – Facsimile
                                                 mjosephson@mybackwages.com
                                                 adunlap@mybackwages.com
                                                 tjones@mybackwages.com

                                                 Richard J. (Rex) Burch
                                                 Texas State Bar No. 24001807
                                                 BRUCKNER BURCH, PLLC
                                                 11 Greenway Plaza, Suite 3025
                                                 Houston, Texas 77046
                                                 713-877-8788 – Telephone
                                                 713-877-8065 – Facsimile
                                                 rburch@brucknerburch.com

                                                 Michael Burrage, OBA No. 1350
                                                 WHITTEN BURRAGE
                                                 512 North Broadway Ave., Suite 300
                                                 Oklahoma City, Oklahoma
                                                 405-516-7800 – Telephone
                                                 405-516-7859 – Facsimile
                                                 ATTORNEYS IN CHARGE FOR PLAINTIFFS

                              CERTIFICATE OF SERVICE
        The undersigned attorney hereby certifies that on June 24, 2021 the foregoing was filed
electronically with the Clerk of Court using the ECF system, which sent notice to all known
parties of the case in accordance with the Federal Rules of Civil Procedure.

                                                    /s/ Taylor A. Jones
                                                    Taylor A. Jones


                                              2
